Case 3:18-cv-01063-AJB-AGS Document 91-4 Filed 10/17/18 PageID.2176 Page 1 of 2




                                E,XHIBIT      3
  {exhibils nos;l }
        Case 3:18-cv-01063-AJB-AGS Document 91-4 Filed 10/17/18 PageID.2177 Page 2 of 2


Stephen Watkins

From:                         First U nion < info@firstunionlending.com >
Sent:                         Monday, October 15, 2018 12:56 PM
To:                           Stephen Watkins
Cc:                           anton@antonewing.com; cmariam@gordonrees.com
Subject:                      Response   for Mr. Ewing


Mr. Ewing

This is Dennis Arroyo writing and copying everyone you did on your most recent respoqse.




                                                                                           t




                                                   REDACTED
